COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        In re Aaron Marroquin and Integrated AV Systems, LLC

Appellate case number:      01-15-00255-CV

Trial court case number:    2012-75578

Trial court:                215th Judicial District Court of Harris County

       The panel has voted to deny relators’ motion for rehearing.

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Panel consists of: Justices Keyes, Bland, and Massengale

Date: July 16, 2015